Exhibit 10.2

EXECUTION VERSION

APRICUS BIOSCIENCES, INC.

STOCK ISSUANCE AGREEMENT

THIS STOCK ISSUANCE AGREEMENT (“Agreement”) is made as of October 17, 2014 by
and between Apricus Biosciences, Inc., a Nevada corporation (the “Company”),
Forendo Pharma Ltd., a company organized under the laws of Finland (the
“Forendo”), and Birch & Lake Partners LLC, a Pennsylvania limited liability
company (“B&L”). Forendo and B&L are sometimes referred to in this Agreement
individually as a “Purchaser” and collectively as the “Purchasers”. Any
capitalized terms not defined in this Agreement shall have the meanings given to
them in the License Agreement (as defined herein).

The parties agree as follows:

1. Sale of Stock. The Company hereby agrees to issue to Forendo and Forendo
hereby agrees to accept 3,420,066 shares (the “Forendo Shares”) of the Company’s
Common Stock (par value $0.001 per share) (“Apricus Stock”) as partial
consideration for the licenses granted pursuant to that certain License
Agreement dated as of the date hereof between NexMed (U.S.A.), Inc. and Forendo
(as the same may be amended from time to time, the “License Agreement”). In
addition, at the instruction of Forendo as partial consideration for the
licenses granted pursuant to the License Agreement, the Company hereby agrees to
issue to B&L and B&L hereby agrees to accept 180,004 shares of Apricus Stock
(the “B&L Shares” and, together with the Forendo Shares, the “Shares”).

2. Sales Restriction. Each of the Purchasers acknowledges that sales of the
Shares are subject to volume restrictions pursuant to Section 7.1.2 of the
License Agreement.

3. Registration Rights. The Company acknowledges Purchasers’ registration rights
pursuant to Section 7.1.2 of the License Agreement.

4. Company Representations. In connection with the issuance of the Shares, the
Company represents to the Purchasers the following:

(a) All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution, delivery and
performance of all obligations under this Agreement and for the issuance and
delivery of the Shares has been taken, and this Agreement when executed and
delivered, will constitute a valid and legally binding obligation of the Company
enforceable in accordance with its terms.

(b) The Shares which are being issued hereunder, when issued, sold and delivered
in accordance with the terms hereof for the consideration expressed herein, will
be duly and validly issued, fully paid and nonassessable and, based in part upon
the representations of the Purchaser in this Agreement, the Shares will be
issued in compliance with all applicable federal and state securities laws.

5. Investment Representations. In connection with the issuance of the Shares,
each Purchaser severally and not jointly represents to the Company the following
solely as to such Purchaser:

(a) All corporate action on the part of each Purchaser, its officers and
directors necessary for the authorization, execution and delivery of this
Agreement, the authorization of the issuance of B&L Shares and the performance
of all obligations of each Purchaser hereunder has been taken or will be taken
prior to the date of this Agreement, and this Agreement constitutes a valid and
legally binding obligation of each Purchaser enforceable against it in
accordance with its terms.



--------------------------------------------------------------------------------

(b) The Shares to be issued to Purchaser hereunder will be acquired for
investment for each Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. Purchaser does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares issued to it.

(c) Purchaser understands that the acquisition of the Shares by it involves
substantial risk. Purchaser acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares. Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company and believes it has received all the information it considers necessary
or appropriate for deciding whether to acquire the Shares.

(d) Purchaser is an accredited investor within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).

(e) Purchaser understands that the Shares are characterized as “restricted
securities” under the Securities Act, in a transaction not involving a public
offering and that under the Securities Act and applicable regulations thereunder
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Purchaser represents that it is familiar with
Rule 144 of the Securities and Exchange Commission and understands the resale
limitations imposed thereby and by the Securities Act.

6. Stock Certificate Legends. The Company shall issue or cause to be issued a
duly executed stock certificate evidencing each of the Purchaser’s ownership of
the Shares. Such stock certificates shall be endorsed with the following
legends:

(a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE ACT OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

(b) Any legend required by any applicable state securities laws.

7. Standstill Provisions. Commencing as of the date of this Agreement and until
the earlier of (a) the fifth anniversary of the date of this Agreement; (b) the
termination of the License Agreement or (c) Forendo selling all the Shares
acquired by it under this Agreement (including stock dividends thereon) other
than to an Affiliate of Forendo, Forendo (including all Affiliates) shall not
acquire beneficial ownership of any shares of Common Stock of the Company, any
securities convertible into or exchangeable for Common Stock, or any other right
to acquire Common Stock, except by way of stock dividends or other distributions
or offerings made available to holders of Common Stock generally, from the
Company or any other person or entity, without the prior written consent of the
Company, which consent may be withheld in its sole discretion; provided,
however, that in no event shall the issuance of Shares pursuant to this
Agreement constitute a violation of this Section 7.

8. Tax Consequences. Each of the Purchasers has reviewed with Purchaser’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions

 

2



--------------------------------------------------------------------------------

contemplated by this Agreement. Each of the Purchasers is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Each of the Purchasers understands that such Purchaser (and not the
Company) shall be responsible for such Purchaser’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

9. Indemnification. Each of the Purchasers agrees to indemnify, defend, and hold
the Company free and harmless from all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties, attorneys’ fees, and costs, that the Company may incur as a
result of any dispute arising out of or resulting from the issuance of the B&L
Shares or the allocation of the Shares to each party.

10. General Provisions.

(a) This Agreement shall be governed by the laws of the State of New York. This
Agreement and the documents referred to herein represent the entire agreement
between the parties with respect to the purchase of Common Stock by the
Purchasers and may only be modified or amended in writing signed by each of the
parties.

(b) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) The titles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.

(d) Any notice, demand or request required or permitted to be given by either
the Company or the Purchasers pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally, by facsimile at
the number set forth at the end of this Agreement or deposited in the U.S. mail,
First Class with postage prepaid, and addressed to the parties at the addresses
of the parties set forth at the end of this Agreement or such other address or
fax number as a party may request by notifying the other in writing.

(e) The rights and benefits of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of each of the
Purchasers under this Agreement may only be assigned with the prior written
consent of the Company and any purported transfer otherwise shall be null and
void.

(f) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively but only if so expressly stated), only
with the written consent of the Company and the Purchasers.

(g) Any party’s failure to enforce any provision or provisions of this Agreement
shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted to each of the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

(h) If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(i) The Purchasers and the Company agree upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

COMPANY:    PURCHASERS:

APRICUS BIOSCIENCES, INC.

a Nevada corporation

   FORENDO PHARMA LTD.

By:    /s/ Steve Martin

Name: Steve Martin

Title: Senior Vice President, Chief

Financial Officer and Secretary

  

By:     /s/ Risto Lammintausta

Name: Risto Lammintausta

Title: Chief Executive Officer

Address:

 

Facsimile:

 

11975 El Camino Real, Suite 300

San Diego, CA 92130

 

(858) 436-8155

   Address:   

Itäinen Pitkäkatu 4 B

FI-20520 Turku

Finland

     Facsimile:    +358 42 310 8010      BIRCH & LAKE PARTNERS LLC     

By:     /s/ Jyrki Mattila

Name: Jyrki Mattila

Title: Chairman

     Address:   

9 Spring Mill Lane

Haverford, Pennsylvania 19041

     Facsimile:    (484) 395-2461

 

5